Citation Nr: 9903030	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dementia on a 
secondary basis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1941 to March 
1946.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that additional evidence was added to the 
claims file since the RO's most recent consideration of this 
case.  The Board has considered the representative's January 
1999 request that the case be remanded for RO consideration 
of this evidence and to afford the veteran and the appellant 
an opportunity to submit additional written or oral argument 
to the RO based upon this evidence; however, the newly 
submitted evidence is not pertinent to any of the issues on 
appeal so a remand for RO consideration of the evidence and 
issuance of a supplemental statement of the case is not 
required.  See  38 C.F.R. § 20.1304(c) (1998).  Since the 
national representative has had an opportunity to submit 
written argument with respect to the newly submitted 
evidence, but did not, and since this evidence is not 
pertinent to the issues on appeal, the Board believes that no 
useful purpose would be served by remanding the case to the 
RO to afford the veteran and the appellant an opportunity to 
submit additional argument based upon the newly submitted 
evidence.


FINDINGS OF FACT

1. The claims for service connection for PTSD and dementia 
are not plausible.

2. All available evidence necessary for an equitable 
determination of the claim for a total disability rating 
based on unemployability due to service-connected 
disabilities has been obtained.

3. The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with his 
educational background and work experience.


CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for dementia on a 
secondary basis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The requirements for a total rating based upon 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 
(1992).  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The appellant contends that the veteran has PTSD due to his 
combat service.  The Board notes that the record reflects 
that the veteran served in combat and service connection is 
in effect for residuals of multiple combat-incurred wounds.  
However, the record contains no medical evidence showing that 
the veteran has ever been found to have PTSD.  Moreover, in 
response to the claim for service connection for PTSD, the 
veteran was provided a VA psychiatric examination in May 
1996.  The diagnoses were bipolar affective disorder, 
dysthymia and dementia.  In essence, the evidence supportive 
of the presence of PTSD is limited to the statements of the 
veteran and the appellant.  As lay persons, they are not 
competent to provide opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994).  
Therefore, the Board must conclude that the claim for service 
connection for PTSD is not well grounded.

The appellant contends that service connection is warranted 
for dementia because it was caused by medication prescribed 
over a long period of time for service-connected 
disabilities.  The record does contain medical evidence 
showing that the veteran currently has dementia, but it does 
not contain medical evidence suggesting that the dementia was 
caused or worsened by medication prescribed for service-
connected disability.  The only evidence supportive of the 
alleged causal relationship is the theory advanced by the 
appellant and the veteran.  As noted above, they are not 
competent to render medical opinions.  Therefore, the Board 
must also conclude that the claim for secondary service 
connection for dementia is not well grounded.

II.  Total Rating

The appellant contends that the veteran is unemployable due 
to his service-connected disabilities.  The Board has found 
this claim to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist in the development of this claim 
has been satisfied.  Id. 

To warrant a total rating based on unemployability, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure and follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  According to the evidence on file, the veteran has 
completed the third grade and has taken high school 
equivalency courses; he has worked as a salesman.  He last 
worked full-time in 1971.

Service connection is in effect for residuals of gun shot 
wounds disabilities of muscle groups of the right forearm, 
right upper and lower leg, and left upper and lower leg; his 
combined rating is 90 percent.

The veteran's service medical records show that he was 
wounded in the right arm and both lower extremities in 
September 1944 by multiple shell fragments.  He sustained a 
compound fracture of the right fibula and right ulnar nerve 
paralysis.  The veteran underwent neurorrhaphy of the volar 
branch of the right ulnar nerve in January 1945.  According 
to a March 1946 Medical Board report, he was considered unfit 
for military service because of right ulnar nerve palsy; 
bilateral, incomplete palsy of the posterior tibial nerves; 
and moderate hypesthesia over the distribution of the right 
ulnar nerve. 

On VA special surgical examination in October 1946, there 
were multiple shell fragment wounds about the right forearm, 
both thighs, and both lower legs.  There was severe injury to 
the nerve supply of the right hand, with hand clasp of 20 
percent of normal strength and marked muscular atrophy of the 
muscles of the hand and wrist; disability from this injury 
was considered severe.  The pertinent diagnoses in October 
1946 were hypesthesia over the volar distribution of the 
right ulnar nerve; moderate weakness of the right hand; 
multiple cicatrices of both legs, thighs, and right forearm; 
and multiple foreign bodies in the soft parts of both lower 
extremities.  

On VA orthopedic examination in October 1953, the veteran 
indicated that he felt pretty good.  Physical examination 
revealed that he walked without a limp and did not use an 
orthopedic appliance or brace.  Multiple gunshot wound scars 
were noted on the right arm and both upper and lower legs; 
all scars were described as well healed, except for one 
moderately depressed scar on the lateral aspect of the right 
leg below the knee.  There was anesthesia in the distribution 
of the ulnar nerve on the right; and mild to moderate 
contraction flexion contracture of the right fourth and fifth 
fingers, which he could not fully extend.  There was moderate 
atrophy of the interossei muscles of the right hand.  He 
could make a fairly good fist with his right hand but the 
strength of the hand clasp was reduced approximately 25 
percent over normal.  He also had partial anesthesia in the 
distribution of the peroneal nerve on the lateral aspect of 
both legs and on the dorsum of both feet.  He did not have 
any foot drop or limitation of motion of the ankles.  The 
diagnoses were multiple cicatrices of all four extremities, 
residuals of shrapnel wounds; secondary paralysis of the 
right radial nerve; secondary bilateral partial paralysis, 
sensory, of the peroneal nerves; and secondary retained 
metallic foreign body of the left thumb.

The veteran was hospitalized at a VA hospital from August to 
September 1969 with complaints of weakness and being unable 
to work because of excessive salivation, which was very 
embarrassing in his job.  It was noted that the veteran had 
been able to function fairly well in his job and that his 
difficulties had not become apparent until the latter part of 
1968 after his wife had to be operated on for cancer of the 
uterus.  An element of agitation and depression was 
recognized.  The discharge diagnoses were depressive neurosis 
and psychophysiological gastrointestinal disorder (excessive 
salivation).

VA outpatient records from October 1969 to May 1970 indicate 
that the veteran was working part-time and was still having 
trouble with excessive salivation.

On VA special psychiatric examination in February 1986, it 
was noted that the veteran had been retired from his job as a 
salesman for approximately five years.  

The recent medical evidence shows that the veteran was 
hospitalized at a VA hospital in July 1995 for cardiovascular 
disability.  He was hospitalized at a VA hospital in January 
1996 with cardiovascular problems and depression because of 
the poor medical condition of his wife.

According to a January 1996 VA outpatient report, the veteran 
had pain and limitation of mobility, as well as difficulty 
using his hand, due to his service-connected GUN SHOT WOUNDS.  
It was noted that he required daily assistance and would need 
nursing home placement because his wife could no longer help 
with his care.

On VA special psychiatric examination in May 1996, the 
veteran complained of a bipolar disorder and forgetfulness.  
The examiner diagnosed bipolar disorder, mixed type; 
dysthymia; and dementia.  

On VA examination of the muscles in May 1996, the veteran 
indicated that he had most of the normal mobility and 
strength in his right forearm and that he generally had full 
use of the right hand, although he could not button his 
shirt.  He noted chronic pain in the right upper thigh and 
difficulty walking, for which he used a cane.  He said that 
his right leg tended to move by itself and that he was taking 
medication to control his leg movements.  It was also noted 
that he was taking medication for a bipolar disorder and had 
a three year history of progressive dementia.  He was living 
at a nursing home and was unable to feed himself or 
adequately clothe himself without assistance.  

Physical examination in May 1996 revealed that the veteran 
walked slowly with shuffling gait and the aid of a cane.  
Hand grip was considered strong, bilaterally.  Range of 
motion of the wrists included 30 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of inversion, 0 degrees 
of eversion, and 90 degrees of pronation and supination.  
There was no tenderness or other obvious deformity.  Range of 
motion of the fingers was limited only by the veteran's 
ability to adduct them while they were fully extended; he was 
able to approximate them within 20-30 degrees each.  
Sensation was intact throughout the forearm and hand.  
Bilateral range of motion of the hips included 130 degrees of 
flexion and 40 degrees of extension; the knees could flex to 
110 degrees and extend to 0 degrees, with mild pain in the 
upper right thigh; and his ankles included 10 degrees of 
dorsiflexion and eversion, 70 degrees of plantar flexion, and 
35 degrees of eversion.  Strength was normal in both legs and 
the right forearm and wrist.  The diagnoses were multiple 
shrapnel injuries with residual scars throughout both legs 
and right forearm; no evidence of lower extremity neural 
paralysis; right hand range of motion limited by inability to 
fully manipulate fingers, which was partial cause of his 
inability to dress himself; ataxia; and dementia.  The 
examiner indicated that he thought that the majority of the 
veteran's problems were secondary to his dementia and 
degenerative joint disease.

On VA special peripheral nerve examination in June 1996, it 
was noted that the diagnosis of dementia had not been 
substantiated.  The veteran was oriented to time, place, and 
person and could give a good account of remote events but had 
difficulty remembering more recent events.  Cranial nerves 
II-XII were intact.  There were normal strength, tone, and 
volume in all extremities, except for the muscles innervated 
by the right ulnar nerve, which showed evidence of atrophy 
and weakness.  Deep tendon reflexes measured 1+ to 2+ and 
were symmetrical and equal; plantar responses were flexor.  
Cerebellar function testing, although performed slowly, 
showed no ataxia.  The examiner's impression was that the 
veteran's history was entirely compatible with an organic 
dementia and that he also had a bipolar disorder.  It was 
noted that, neurologically, the veteran showed a great degree 
of disability and helplessness because of his organic 
dementia.

The Board notes that although the veteran incurred multiple 
combat wounds in service, with disability primarily of the 
right forearm, including hand grasp reduced to 20 percent on 
VA examination in October 1946, he was able to work full-time 
for many years after service.  In fact, the veteran indicated 
on VA examination in 1953 that he was feeling pretty good.  
He reported during hospitalization in August 1969 that he had 
been able to function fairly well in his job.  It was not 
until around the time of his VA hospitalization in August 
1969 that he started having problems at work, which appeared 
to be primarily due to psychiatric problems.  When examined 
by VA in May and June 1996, it was shown that the veteran's 
current problems were due primarily to nonservice-connected 
disabilities, such as dementia, psychiatric disability, and 
cardiovascular disease.  While the veteran's service-
connected disabilities certainly caused industrial 
impairment, right hand functions remained mostly intact on 
examination in 1996, although he could not do detailed work 
such as buttoning his shirt.  In fact, it was noted by the 
examiner in June 1996 that a great degree of the veteran's 
disability and helplessness was due to his organic dementia.  

The record reflects that the veteran worked as a salesman for 
many years with his service-connected disabilities.  There is 
no indication in the record that the veteran stopped working 
due to his service-connected disabilities or that the 
service-connected disabilities have significantly increased 
in severity since the veteran's discharge from service.  
Moreover, the functional impairment from the service-
connected disabilities, as evidenced by the recent VA 
examination reports, is not of sufficient severity by itself 
to preclude the veteran from returning to substantially 
gainful employment as a salesman.  Although the veteran's 
unemployability is clearly demonstrated by the record, it is 
also clear from the record that the service-connected 
disabilities are not sufficient by themselves to render the 
veteran unemployable.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for dementia on a secondary 
basis is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Appeals for Veterans 
Claims within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board.  
- 10 -
